685 F.2d 123
82-2 USTC  P 9557
UNITED STATES of America, Plaintiff-Appellee,v.Ralph T. MILLER and Joan Miller, Defendants.In re Subpoena Duces Tecum of James M. RUSS, Appellant.
No. 80-5912.
United States Court of Appeals,Fifth Circuit.
Unit B*July 9, 1982.

James M. Russ, pro se, Bruce S. Rogow, Fort Lauderdale, Fla., for appellant.
Donald E. Christopher, Asst. U. S. Atty., Orlando, Fla., M. Carr Ferguson, Asst. Atty. Gen., Michael L. Paup, Chief, R. Russell Mather, Tax Div., Dept. of Justice, Appellate Section, Washington, D. C., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before HILL, FAY and ANDERSON, Circuit Judges.
PER CURIAM:


1
Before issuance of the mandate in the instant case, the parties have brought to the attention of the court facts which render the case moot.


2
The court notes that the pretrial subpoena duces tecum at issue in this case was relevant only to the pending criminal tax fraud proceedings against the Millers, that these criminal proceedings have now been finalized, and that the instant case has therefore become moot.  Accordingly, the previous opinion of this court published at 660 F.2d 563 (5th Cir. 1981), is vacated; the judgment of the district court holding appellant Russ in contempt is VACATED; and the case is REMANDED with instructions that the district court quash the subpoena and dismiss the case.  United States v. Munsingwear, 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980